EXHIBIT 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of BioNeutral Group, Inc. (the “Company”) on Form 10-K for the period ended October 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Andrew Kielbania, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. February 10, 2012 /s/ Andrew Kielbania Name: Andrew Kielbania Title: Interim Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
